Carter, J.,
dissenting. — I am satisfied that the court erred in striking the answer of the witness Alfred Nickles “No sir, he did not have time to leave Paul’s house,” upon the ground that it was an expression of the witness’ opinion. The following authorities demonstrate the error in the ruling: Ward v. Charleston City Railway Company, 19 S. C. 521; Funston v. C. R. I. & P. Ry. Co., 61 Iowa 452, 16 N. W. Rep. 518; Alabama G. S. R. Co. v. Yarbrough, 83 Ala. 238, 3 South. Rep. 447; Healy v. Visalia & T. R. Co., 101 Cal. 585, 36 Pac. Rep. 125; Town of Cavendash v. Town of Troy, 41 Vt. 99; Fulsome v. Town of Concord, 46 Vt. 135; Ohio & Mississippi Ry. Co. v. Brown, 49 Ill. App. 40; Sears v. Seattle Consolidated St. Ry. Co., 6 Wash. 227, 33 Pac. Rep. 389, 1081; People v. Hopt, 4 Utah 247, 9 Pac. Rep. 407. See, also, Commonwealth v. Sturtivant, 117 Mass. 122; Wharton’s Crim. Ev., secs. 458 to 460, inclusive; Lawson on Expert & Opinion Ev. pp. 505 et seq. The witness stated that Seegars left the scene of the difficulty about ten or fifteen minutes before the shooting began, going to a house about three-eighths of a mile distant for water. -He was uncertain about the time, giving it as about ten or fifteen minutes, and the distance, giving it as about three-eighths of a mile. If he could have given the exact distance and the exact period of time, he could not because of the imperfection of the human powers of description and *53the paucity of our language, have reproduced and made palpable to the jury all the minute elements and details entering into the question whether Seegars had time to return before the shooting began, such as, the topography of the country, the gait at which Seegars was traveling and the man)' other elements which readily suggest themselves, known to him, but not to the jury. Therefore the jury were nor and could not be put into possession of the facts which enabled the witness to say that Seegars did or did not have time to return, and consequently it can not be said that the jury were as competent to form an opinion upon the question as the witness. I think the principle announced in the case of Higginbotham v. State, 42 Fla. 573, 29 South. Rep. 410, admits the evidence as competent, and that the so-called opinion of the witness is merely the statement of a collective fact. In the Higginbotham case the principle is stated as follows: “An inference necessarily involving certain facts may be stated without the facts, the inference being an equivalent to a specification of the facts; but when the facts are not necessarily involved in the inference (e. g. when the inference may be sustained upon any one of several distinct phases of fact, none of which it necessarily involves) then the facts must be stated. In other words, when the opinion is the mere shorthand rendering of the facts, then the opinion can be given subject to cross-examination as to the facts on which it is based. Opinion, so far as it consists of a statement of an effect produced on the mind becomes primary evidence and hence admissible, whenever a condition of things is such that it can not be reproduced and made palpable in the concrete to the jury.”